Citation Nr: 1207602	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), rated 100 percent disabling from May 11, 2008, 30 percent disabling from July 1, 2008, and 70 percent disabling from September 22, 2009.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In June 2006, the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating. In November 2009, the RO denied entitlement to a TDIU. Although the Veteran subsequently was granted a temporary total rating and a 70 percent disability rating, he has indicated that these ratings do not satisfy his appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. In December 2011, the Veteran was afforded a videoconference hearing before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and that another examination is warranted. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records within the claims file are dated August 2010, but the Veteran testified in December 2011 that he was last treated in November 2011. As more than one (1) year of treatment records are outstanding, the RO/AMC must gather any newly-generated medical evidence while this case is in remand status.

At the December 2011 hearing, the Veteran testified that he lost his last full-time job due to an increase in PTSD symptoms and requiring inpatient treatment. He reported experiencing disciplinary problems and receiving accommodations during the course of that employment, but the claims file does not contain any supporting records. The claims file also reflects that the RO attempted, unsuccessfully, to obtain employment records from the Veteran's last (part-time) employer. However, a letter from that employer reflects a slightly different address. While this case is in remand status, the RO/AMC must attempt to obtain records from his last full-time employer and make additional attempts to obtain records from his last part-time employer.

The Veteran was last afforded a VA examination in September 2009, but he has contended that his disability has worsened since then.  Specifically, the 2009 examiner noted that the Veteran was likely able to work in isolation and did not observe any suicidal intent or ideation. However, the Veteran testified in 2011 that he had suicidal thoughts at least 12 times in the past year and was completely unable to work due to poor social interaction and an inability to manage time. Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). Another VA examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. Also provide him with authorization forms for the release of any pertinent employment records - to include, but not limited to, records from Shires Financial Group, Inc. and WizBang! Solutions. 

2. Obtain any available VA treatment records generated AFTER August 2, 2011 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. After completing the above, schedule the Veteran for a VA mental disorders examination at an appropriate location to determine the current severity of his service-connected PTSD. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his PTSD to include effects on employment. The examiner must address the Veteran's contention that his current symptoms render him unemployable and are more severe than as reflected by a 70 percent rating.

c. The examiner must complete an independent review of the claims file, but the Board draws the examiner's attention to any employment records gathered as a result of this remand as well as any newly generated VA treatment notes.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


